

Exhibit 10.3
 
GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.


FORM OF


INDEPENDENT DIRECTOR
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
(CURRENT DIRECTORS)
AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN




THIS INDEPENDENT DIRECTOR NON-QUALIFIED STOCK OPTION AWARD AGREEMENT ("Award
Agreement") is dated as of this ____ day of ____________, 2005, by and between
Guardian Technologies International, Inc., a Delaware corporation (the
“Company”), and ______________________________ (the “Participant”).


1. Grant of Award. The Company hereby grants to the Participant on the date
indicated above (the “Grant Date”) a non-qualified stock option (the “Option”)
to purchase up to Ten Thousand (10,000) shares (the “Option Shares”) of the
Company’s common stock, $.001 par value per share (the “Common Stock”), pursuant
to the Company’s 2003 Amended and Restated Stock Incentive Plan (the “Plan”).
The specific terms and conditions of the Option granted pursuant to this
Agreement are set forth in the Plan, a copy of which is attached to this
Agreement, the receipt of all of which the Participant hereby acknowledges. This
Option is intended to be a non-qualified stock option that does not receive
special tax treatment under Section 422 of the Internal Revenue Code of 1986, as
amended and regulations issued thereunder.


2. Option Price Per Share. The exercise price of the Option shall be
$___________ per Option Share. NOTICE: THE EXERCISE PRICE REFLECT 100% OF THE
FAIR MARKET VALUE OF THE STOCK. THE PARTICIPANT IS SOLELY RESPONSIBLE FOR
SATISFYING ALL TAX OBLIGATIONS CREATED BY THE GRANT OF THIS OPTION, THE EXERCISE
OF THE OPTION, AND THE SUBSEQUENT DISPOSITION OF THE OPTION SHARES.


3. Vesting; Term of the Option. The Participant shall vest in and have the right
to exercise the Option with respect to the Option Shares in accordance with the
vesting schedule attached hereto as Exhibit A and incorporated herein by
reference thereto.


The Option (to the extent not earlier exercised) will expire in its entirety at
11:59 p.m. on the tenth annual anniversary of the Grant Date (the “Option
Termination Date”), unless sooner terminated pursuant to the provisions of the
Plan, including, but not limited to, Section 6.4 of the Plan.


4. Exercise of Option. Upon the grant of an Option and subject to vesting and
other terms and conditions hereof, the Participant may exercise the Option on
one or more occasions by delivering to the Treasurer of the Company (i) a
written notice (as attached hereto as Exhibit B) that sets forth the number of
Option Shares that the Participant desires to purchase, and (ii) an amount equal
to the full payment of the exercise price for those shares in cash (including
check, bank draft or money order). The exercise of the Option in whole or in
part is conditioned upon the acceptance by the Participant of the terms of this
Agreement. If Participant's Board service with the Company terminates or ceases
for any reason or upon the death or Disability of Participant, the Option shall
expire on the date of such termination or cessation of service or sixty (60)
days after the occurrence of such death or Disability; provided that the Board
in its sole discretion, by written notice given to Participant, may permit
Participant to exercise the Option during a period ending on the earlier of 90
days after such termination of employment and the date the Option expires in
accordance with its terms.


1

--------------------------------------------------------------------------------


5. Restrictions Upon Resale. The Option may not be exercised if the issuance of
Option Shares upon such exercise would constitute a violation of applicable
Federal or state securities laws or other law or valid regulation. If the Option
Shares to be issued upon exercise of the Option are not registered under the
Securities Act of 1933, as amended (the "Securities Act"), the Participant, as a
condition to his exercise of the Option, shall represent to the Company that the
Option Shares or other securities which he acquires upon exercise of the Option
are being acquired by him for his own account as an investment and not with a
present view to distribution or resale (unless counsel for the Company is then
of the opinion that such representation is not required under the Securities Act
or applicable law, regulation or rule of any governmental agency) and the
certificates representing such Option Shares shall bear a legend to such effect.
Participant agrees as a condition precedent to exercise of any portion of the
Option, that he shall furnish whatever documentation may be reasonably requested
by the Company to ensure compliance with applicable law and the terms and
conditions of this Award Agreement and the Plan. The Participant understands and
acknowledges that the Company shall have no obligation to register the Option
Shares issuable hereunder under the Securities Act and applicable state
securities laws.


6. Lock-up. The Participant agrees that, in connection with any underwritten
public offering of equity securities pursuant to a registration statement filed
under the Securities Act, not to sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the purchase of or otherwise dispose
of any shares of Common Stock or other securities purchased hereunder without
the prior written consent of the Company or its underwriters, for such period of
time from the effective date of such registration statement as may be requested
by the Company or its underwriters.


7. No Rights as Shareholder Until Option Exercised. Neither the Participant nor
Participant’s heirs, legal representative or guardians shall be, or shall have
any of the rights and privileges of, a shareholder of the Company with respect
to any Option Shares, in whole or in part, before the date that the Participant
exercises the Option and the certificates for the shares are mailed to the
Participant.


8. Transferability of Option. Pursuant to Section 6.7 of the Plan, the Option
shall not be assignable or transferable by the Participant including by will or
by the laws of descent and distribution. During the life of the Participant, the
Option shall be exercisable only by the Participant or by such Participant’s
guardian or legal representative.
 
9. Service Not Affected. Nothing in the Plan or this Award Agreement shall
confer upon the Participant the right to continue as a director of the Company
or affect any right which the Company may have to terminate the Participant.
Notwithstanding any provision to the contrary in this Agreement, upon the
termination of the Participant’s service with the Company, Section 6.4 of the
Plan shall govern the Participant’s rights in the Option Shares.


2

--------------------------------------------------------------------------------


10. Notice. Any notice that must be given to the Company pursuant to this Award
Agreement shall be addressed to the Company's Board of Directors, at the
Company's principal place of business. Any notice to the Participant shall be
addressed to the Participant at the current address shown on the records of the
Company. Any notice shall be deemed to be duly given if and when properly
addressed and posted by registered or certified mail, postage prepaid.


11. Incorporation of Plan by Reference. The Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Option shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this document, and its
interpretations and determinations shall be conclusive and binding on the
Participant and the Company and any other person claiming an interest in the
Option, with respect to any issue concerning the Option. The Participant hereby
acknowledges receipt of the enclosed copy of the Plan and agrees to be bound by
all the terms and conditions thereof as the same may from time to time be
amended, and by all determinations of the Committee thereunder.


12. Changes in Capital Structure. In the event of changes in capital stock
structure of the Company, appropriate adjustments in the number of shares for
which the Option shall be exercisable, or the exercise price, or both, shall be
made, and appropriate adjustments in the required values of Company Stock shall
be made, as provided in Section 4.4 of the Plan. The grant of this Option
pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge or to consolidate or to dissolve,
liquidate or sell, or transfer all or any part of its business or assets.


13. Governing Law. To the extent that federal laws do not otherwise control,
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.




[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK.]
 
3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed in duplicate on behalf of
the Company by its duly authorized officer, and by the Participant in acceptance
of the above-mentioned Option, subject to the terms and conditions of the Plan
and of this Agreement.


 

 
GUARDIAN TECHNOLOGIES
INTERNATIONAL, INC.
       Date: _________________  By:      

--------------------------------------------------------------------------------

   
Name:
Title:

 
 

 
PARTICIPANT:
           

--------------------------------------------------------------------------------

 
Print Name:
Residential Address:

 
4

--------------------------------------------------------------------------------




EXHIBIT A


VESTING SCHEDULE


The Option shall vest and become exercisable in full on January 1, 2006.
 
 
 
5

--------------------------------------------------------------------------------


EXHIBIT B


GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.


SUBSCRIPTION FORM
TO BE EXECUTED BY PARTICIPANT
TO EXERCISE THIS OPTION


The undersigned hereby exercises the right to purchase ________ Option Shares
covered by this Option according to the conditions thereof and herewith makes
payment of $__________, the aggregate Option Exercise Price of such Option
Shares, in full.
 



Date: ______________________, _________
___________________________________________    Signature      
___________________________________________    Name: 

       
 
 
6
 